Citation Nr: 0212954	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  94-09 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether RO rating decisions in November 1955, April 1960, 
and February 1963 which denied service connection for a 
duodenal ulcer were clearly and unmistakably erroneous.

2.  Entitlement to an effective date earlier than February 
22, 1993, for the grant of service connection for a duodenal 
ulcer with hiatal hernia.

(The issues of entitlement to an increased rating for a 
duodenal ulcer with hiatal hernia, currently rated as 
60 percent, and entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability will be the subjects of a later decision.)  


REPRESENTATION

Veteran represented by:	Kenneth Carpenter, Attorney at 
Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran had active service from December 1953 to April 
1954, when he was discharged on account of a medical 
disqualification found to have existed prior to his entry 
into service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (the RO) in St. Louis, 
Missouri.  In a July 1998 decision, the Board granted a 
60 percent disability rating for the veteran's service-
connected duodenal ulcer with hiatal hernia, but denied an 
increased rating in excess of 60 percent.  The Board also 
denied an effective date earlier than February 22, 1993, for 
the grant of service connection for duodenal ulcer with 
hiatal hernia and held that there was no clear and 
unmistakable error in rating decisions dated November 1955, 
April 1960, and February 1963.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In a March 2001 order, the Court vacated 
the denials in the Board's July 1998 decision, allowed the 
60 percent rating grant to stand, and remanded the matter for 
additional proceedings.

Subsequent to the Board's July 1998 decision, the veteran 
perfected an appeal as to a claim for entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability, by filing a substantive appeal 
to the Board in January 2001.  As jurisdiction rests with the 
Board, for purposes of administrative economy and efficiency 
this issue will be addressed concurrently with the others.  

The Board is undertaking additional evidentiary and 
procedural development on the issues of entitlement to an 
increased rating for a duodenal ulcer with hiatal hernia and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the response to the 
notice, the Board will prepare a separate decision addressing 
these issues.  Appellate consideration of these two issues 
will therefore be deferred pending completion of the 
necessary development.


FINDINGS OF FACT

1.  In filing claims of clear and unmistakable error in 
previous RO decisions, the veteran is technically seeking 
reversal of previous RO decisions, rather than a direct 
monetary benefit.

2.  In this case, proper adjudication of the veteran's claim 
for entitlement to an earlier effective date for the award of 
service connection for ulcer disease limits consideration of 
the evidence to only that evidence which was of record at the 
time of the previous decision.

3.  In rating decisions of November 1955, April 1960, and 
February 1963, in which the RO denied service connection for 
ulcer disease, the RO applied the correct statutory and 
regulatory provisions in effect at the time to the correct 
and relevant facts as they were known at the time.
 
4.  The RO denied the veteran's claim for service connection 
for a duodenal ulcer in February 1963; the veteran filed a 
timely notice of disagreement, and the RO sent him a 
statement of the case, but he did not file a timely 
substantive appeal in response to the statement of the case.

5.  On November 28, 1990, the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, on which 
he indicated that "ulcer" was one of the conditions for which 
he was claiming benefits; the RO processed the claim as one 
for nonservice-connected pension benefits, but not for 
service-connected disability compensation for ulcer disease.

6.  In April 1991, the veteran sent the RO copies of his 
service medical records and asked the RO to re-open his claim 
for service connection for ulcer disease; in May 1991, the RO 
sent the veteran a letter notifying him of a decision denying 
the request to re-open the claim, but the RO did not notify 
the veteran of the procedure for obtaining review of the 
denial.

7.  The veteran's November 28, 1990, application for benefits 
was his first claim for disability resulting from an ulcer 
after the final denial of the claim in February 1963; the 
claim filed on November 28, 1990, remained open until the RO 
granted service connection for duodenal ulcer with hiatal 
hernia, and November 28, 1990, is the date of claim for 
effective date purposes for the grant of service connection.    


CONCLUSIONS OF LAW

1.  The liberalizing provisions of the VCAA are not 
applicable to the claims of clear and unmistakable error in 
prior RO rating decisions.  38 U.S.C.A. § 5107 (West Supp. 
2001).

2.  The liberalizing provisions of the VCAA are not 
applicable to the claim for an earlier effective date for the 
award of service connection.  38 U.S.C.A. § 5107 (West Supp. 
2001).

3.  The rating decisions of November 1955, April 1960, and 
February 1963 did not involve clear and unmistakable error 
and thus remain final.  38 C.F.R. § 3.105 (2001).

4.  An effective date of November 28, 1990, is warranted for 
the grant of service connection for a duodenal ulcer with 
hiatal hernia.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400(q) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The basis of the Court's remand is that there has been a 
significant change in the law subsequent to the Board's July 
1998 decision.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date, as is the case here.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000) (codified at 
38 U.S.C.A. § 5107).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Recently-enacted regulations implementing 
the VCAA are applicable as well.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In addition to ordering that the Board determine whether the 
provisions of the VCAA are applicable to the veteran's 
claims, the Court also identified two other bases for the 
remand.  With regard to the earlier effective date claim, the 
Court ordered the Board to determine whether September 1992 
correspondence from the veteran constituted an informal claim 
to reopen his previously-denied claim for service connection.  
As to the veteran's claims of error in previous RO decisions, 
the Court noted that in the now-vacated Board decision, the 
Board had considered evidence not properly before it in the 
context of a claim of clear and unmistakable error in a prior 
RO decision and had failed to provide an adequate statement 
of reasons and bases for its decision. 

VCAA analysis

The VCAA generally provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A.  Although the VCAA provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, it does not require the VA to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The VCAA also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

It is the responsibility of the Board in the first instance 
to make the factual determinations regarding whether the duty 
to assist the veteran has been complied with.  Nolen v. 
Gober, 14 Vet. App. 183 (2000).  Then, if the duty to assist 
has not been satisfied, and new evidence is outstanding, to 
avoid prejudice to the veteran, the RO must perform the 
initial review of the new evidence.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

As set forth above, the Court remanded the case in part for 
the Board to consider the applicability of the liberalizing 
provisions of the VCAA to the veteran's claims.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  For the following 
reasons, the Board concludes that the liberalizing provisions 
of the VCAA are not applicable to the claims of clear and 
unmistakable error in prior RO rating decisions, or to the 
claim for an earlier effective date for the award of service 
connection.  

At the time of the Court's remand order, the governing 
caselaw was Holliday v. Principi, 14 Vet. App. 280 (2001), 
which held that all provisions of the VCAA are potentially 
applicable to claims pending on the date of the VCAA's 
enactment.  Indeed, the holding of Holliday is cited by the 
Court in the instant remand order as justification for 
sending all the claims back to the Board.  Since that time, 
however, Livesay v. Principi, 15 Vet. App.  165 (2001) was 
promulgated by the Court.  In Livesay, the Court held that a 
claim based upon clear and unmistakable error is 
"fundamentally different from any other kind of action in 
the VA adjudicative process," (Livesay, 178) as the remedy 
for a successful claim of clear and unmistakable error is 
reversal of a previous final decision, rather than the award 
of a monetary benefit.  The Court then concluded that because 
of the unique nature of clear and unmistakable error claims, 
the VCAA does not encompass such claims.  It is the opinion 
of the Board that the logic and reasoning of the Court in 
Livesay is equally applicable to the instant appeal, because 
the veteran seeks reversal of the 1955, 1960, and 1963 RO 
decisions in his current appeal, rather than a direct 
monetary benefit.  Thus, the provisions of the VCAA do not 
apply to the clear and unmistakable error claims in this case 
either.  

With regard to the veteran's earlier effective date claim, in 
this particular case, the resolution of the issue essentially 
rests upon a determination as to whether the veteran had 
filed an informal claim to reopen the final denials.  
Specifically, he claims that a letter he mailed in 1992, 
which is already actually contained in the record, should be 
interpreted as an informal claim for benefits.  In this 
particular case, there is no allegation that any outstanding 
piece of evidence was constructively of record; all theories 
of entitlement to an earlier effective date which have been 
proffered by the veteran rest upon evidence which was of 
record prior to the grant of service connection and is 
currently contained in the record.  Thus, further development 
of the evidence at this point would not change the outcome of 
the current claim for an earlier effective date.  In the 
absence of a potential need for further evidentiary 
development, a need for compliance with the notice provisions 
of the VCAA is obviated as well.  In compliance with the 
Board's responsibilities as defined in Nolen, supra, 
therefore, the Board holds that remand of the effective date 
issue to the RO for VCAA compliance is not warranted.


Clear and unmistakable error claims

Previous determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  The effective date for 
an award based on error is the date from which benefits would 
have been payable if the correct decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.400(k).  In 
the absence of clear and unmistakable error, the challenged 
RO decision remains final.  38 C.F.R. § 3.104(a).

A difference of opinion as to the facts or a disagreement 
with the original rating and its interpretation of the facts 
is not the type of administrative reversible error 
contemplated under 38 C.F.R. § 3.105(a).  Thompson v. 
Derwinski, 1 Vet. App. 251 (1991).  The Court has stated that 
"[c]lear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts:  it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  A claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated.  Russell v. Principi, 3 Vet. App. 310 (1992).  
"[To] prove the existence of [clear and unmistakable error] 
as set forth in § 3.105(a), the claimant must show that an 
outcome-determinative error occurred, that is, an error that 
would manifestly change the outcome of a prior decision."  
Bustos v. West, 179 F.3d 1378, 1381 (1999).  

The Court has set forth a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  (1) Either the correct facts, as they were 
known at the time, were not before the adjudicator (that is, 
more than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made"; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)).  Failure in the duty to assist in developing 
evidence does not constitute clear and unmistakable error, 
Caffrey v. Brown, 6 Vet. App. 377 (1994), although there are 
some narrowly-defined grave procedural errors in the duty to 
assist which can effectively vitiate the finality of the 
decision.  Hayre v. West, 188 F.3d 1327 (1999); but see Cook 
v. Principi, 275 F.3d 1365 (2002).  


1955 Decision

The evidence which was before the RO when the November 1955 
decision was rendered included the veteran's service medical 
records, the medical board report, the veteran's written 
application for compensation, and a copy of the veteran's DD 
Form 214 which reflects that the veteran was discharged "due 
to medical disqualification existing prior to entry on active 
duty and not aggravated by military service."  

According to the report of the veteran's entrance medical 
examination, conducted in May 1953, the veteran had a normal 
abdomen and viscera, a normal anus and rectum, and was deemed 
qualified for induction.  A notation on the report is as 
follows:  "NO ADDITIONAL DEFECTS DISCOVERED * FIT FOR 
MILITARY SERVICE  PHYSICAL INSPECTION ONLY."  [emphasis in 
original]  

A gastrointestinal series X-ray performed in February 1954 
was interpreted as follows:  "Examination of the upper 
gastro-intestinal tract reveals a pronounced cloverleaf 
deformity of the duodenal bulb probably due to ulcer niche.  
The niche was not seen in the fluoroscopy because of marks 
spasms of pylorus of the stomach.  There is seen a pseudo-
diverticulum proximal to the deformity of the duodenum."  
Clinical records dated in March 1954 reflect that the veteran 
was hospitalized for treatment of a duodenal ulcer and for 
chronic prostatitis.  In the hospital, the veteran provided a 
history of having had epigastric pain and vomiting, which was 
aggravated by acidic foods, for four or five years.  He 
reported having noticed small flecks of bright red blood in 
his vomitus for the preceding year.  He reported that two of 
his brothers had ulcers.  He also stated that a work-up at 
"KU Med. Center" in May 1953 had revealed ulcers.  A 
physician's note dated in March 1954 indicates that the 
veteran had a pertinent history of ulcers with typical 
distress for four to five years and that there was X-ray 
evidence of an ulcer.  The diagnosis reflected on this note 
is of a duodenal peptic ulcer.  Another physician's note also 
dated in March 1954 indicates, "Ulcers for years.  Treat and 
disch[arge] when well.  Motivation for service = 0."

A gastrointestinal X-ray series was again performed in April 
1954.  The interpreting physician noted that, "Re-
examination of the upper gastrointestinal tract still reveals 
a duodenal deformity which has shown no essential change 
since the previous examination of 12 Feb 54.  There was no 
demonstrable ulcer niche at this examination.  The previously 
reported, pseudo-diverticulum remains."  An April 1954 
hospitalization report which was prepared for the veteran's 
commanding officer shows that the veteran's duodenal ulcer 
had been medically determined to have existed prior to his 
entry onto service and was not aggravated during service.  
The physician who prepared the report presented the opinion 
that the veteran was unsuitable for further military service 
and did not meet the minimum requirements of enlistment, 
induction, or retention in the service due to his ulcer 
disease.  

In April 1954, the veteran appeared before a Medical Board.  
The Medical Board found that the veteran's duodenal ulcer had 
existed prior to service and had not been aggravated in the 
line of duty.  The Medical Board concluded that the veteran 
was physically disqualified from service by his duodenal 
ulcer, that the ulcer existed prior to his induction into 
service and had not been aggravated by reason of military 
service.  In the medical summary prepared in conjunction with 
the Medical Board's findings and conclusions, it was noted 
that the veteran was poorly motivated for the service and had 
a marked increase in symptoms after being drafted.  

The veteran's original application for compensation was 
received in November 1955.  He requested compensation 
benefits for an ulcer, which he reported began in 1953 and 
was aggravated in service.  On his application, he identified 
a private physician from whom he had sought treatment 
subsequent to service.  The RO mailed a letter to the 
physician requesting pertinent information and relevant 
medical records.  No response was received from the 
physician, however.

By rating decision dated in November 1955, the RO denied 
service connection for a duodenal ulcer on the basis that the 
ulcer had pre-existed the veteran's service and had not been 
aggravated during service.  In a letter dated in  December 
1955, the RO informed the veteran of the decision and of his 
appeal rights.  The letter was mailed to the address which 
the veteran had used in his application for compensation.  
There is no subsequent communication from the veteran 
providing a newer address and no indication contained in file 
that the address was not a permanent one.  Later the same 
month, the letter was returned to the RO with a notation of 
"returned unclaimed."  

In 1955, the governing law and regulation regarding service 
connection based on the aggravation of a pre-existing disease 
provided in pertinent part as follows:

[D]isease, apart from misconduct disease, 
noted prior to service, or shown by clear 
and unmistakable evidence, including 
medical facts and principles, to have had 
inception prior to enlistment will be 
conceded to have been aggravated where 
such disability underwent an increase in 
severity during service unless such 
increase in severity is shown by clear 
and unmistakable evidence, including 
medical facts and principles, to have 
been due to the natural progress of the 
disease. . . . Recurrences, acute 
episodes, symptomatic fluctuations, 
descriptive variations and diagnostic 
evaluations of a preservice injury or 
disease during service or at the time of 
discharge are not to be construed as 
establishing increase of disability in 
the absence of sudden pathological 
development or advancement of the basic 
chronic pathology during active service 
such as to establish increase of pre-
existing disability during service.  VA 
REGULATIONS AND PROCEDURES § 1063(I), 
effective 5/13/1947 - 2/24/1961.    

"Clear and unmistakable" means obvious 
or manifest.  Accordingly, evidence which 
makes it obvious or manifest, that the 
injury or disease under consideration 
existed prior to acceptance and 
enrollment for service will satisfy the 
requirements of the statute.  The 
requirement of the law is that claims to 
which the above cited presumptions apply 
be denied only on the basis of evidence 
which clearly and unmistakably 
demonstrates that the disease did not 
originate in service, or if increased in 
service, was not aggravated thereby.  VA 
REGULATIONS AND PROCEDURES § 1063(D), 
effective 8/09/1946 - 2/24/1961.

The applicable law regarding the presumption of soundness 
provided that: 

[E]very person employed in active service 
shall be taken to have been in sound 
condition when examined, accepted and 
enrolled for service except as to 
defects, infirmities, or disorders noted 
at time of the examination, acceptance 
and enrollment or where clear and 
unmistakable evidence demonstrates that 
the injury or disease existed prior to 
acceptance and enrollment and was not 
aggravated by such service.  Relative to 
notation at enlistment, only those 
defects, infirmities and disorders 
recorded at the time of examination are 
to be considered as noted.  History of 
the preservice existence of defects, 
infirmities or disorders recorded at the 
time of examination for acceptance and 
enrollment does not constitute a notation 
of such conditions but will be considered 
together with all other material evidence 
in determinations as to the inception of 
such defects, infirmities or disorders.  
VA REGULATIONS AND PROCEDURES § 1063(B), 
effective 8/09/1946 - 2/24/1961.     

Determinations involving the 
consideration of sound condition at time 
of entrance into service . . . will be 
based upon the evidence of record and 
such evidence as may be secured in any 
case where for any reason additional 
evidence may be considered to be 
necessary for the purpose of such 
determinations.  Evidence of the 
existence of a condition at the time of 
or prior to entrance into service shall 
mean any evidence which is of record and 
which is of a nature usually accepted as 
competent to indicate the time of 
existence or inception of disease or 
injury.  In the exercise of medical 
judgment for the purpose of such 
determinations, rating agencies shall 
take cognizance also of the time of 
inception or manifestation of disease or 
injuries after the date of entrance into 
service, as disclosed by service records, 
and shall consider other entries or 
reports of proper military and naval 
authorities as they may relate to the 
existence of a condition at the time of 
or prior to enlistment or enrollment.  
Such records shall be accorded the weight 
to which they are entitled in 
consideration of other evidence and sound 
medical reasoning. VA REGULATIONS AND 
PROCEDURES § 1063(J), effective 8/09/1946 
- 2/24/1961.   

Thus, in 1955, the RO was required to give deference to the 
findings recorded during the veteran's entrance examination, 
in this case, that his gastro-intestinal system was normal.  
The RO was not, however, required to give blind deference to 
these examination report findings, as adjudicators were 
instructed to give other relevant medical records "the 
weight to which they are entitled in consideration of other 
evidence and sound medical reasoning."  Id.  Therefore, the 
RO was not bound to accept the normal findings on the 
veteran's entrance examination as dispositive of the question 
of whether the veteran's ulcer pre-existed service.  In fact, 
review of the 1955 rating decision reveals that the RO 
properly considered additional relevant evidence including 
the veteran's own reported medical history and the 
conclusions of the physicians who examined and treated him in 
service and in conjunction with his Medical Board 
proceedings.  

In this regard, we note that the veteran's attorney argues 
the veteran's own medical history, provided at the time of 
his inservice hospitalization, was erroneously used against 
him, as he is not competent to provide a medical opinion or 
diagnosis.  A careful reading of the rating decision and the 
Medical Board report should reveal, however, that the RO 
relied upon the veteran's own statements in the context of 
all the evidence to show that he was aware of an ulcer 
problem and had deemed his medical history important enough 
to mention to his treating physicians.  Furthermore, it was 
the physicians themselves who determined that the veteran's 
proper diagnosis was of a duodenal ulcer and that the ulcer 
had preexisted service and not been aggravated during 
service.  Thus, the RO was relying, in accordance with the 
governing regulation in effect at the time, upon the judgment 
of medical professionals to establish these medical facts.  
Thus, despite the arguments of the veteran's attorney, the 
Board is unable to discern the type of undebatable error 
which the Court has held to constitute clear and unmistakable 
error so as to warrant reversal of the RO's 1955 denial.

Having determined that the veteran's ulcer disease pre-
existed service, the RO then correctly turned to the question 
of whether the pre-existing ulcer disease had been aggravated 
during the veteran's four months of service.  Under the 
governing standard set forth above, recurrences or acute 
episodes of a preservice injury or disease during service or 
at the time of discharge are not to be construed as 
establishing increase of disability in the absence of sudden 
pathological development or advancement of the basic chronic 
pathology during active service such as to establish increase 
of pre-existing disability during service.  VA REGULATIONS AND 
PROCEDURES § 1063(I).  Although there was no specific finding 
in the medical evidence of record in 1955 that the veteran's 
ulcer had merely recurred; the Medical Board's report, which 
was of record and was considered by the RO, contained the 
conclusion that the veteran's ulcer disease was not 
aggravated during service.  In the absence of any evidence to 
the contrary, other than the veteran's own implicit 
contentions, the Board can only find that the RO in 1955 
reviewed the correct facts and applied the correct law to 
reach a reasonable conclusion.  The Board concludes that the 
1955 RO decision denying service connection for a duodenal 
ulcer was not tainted by clear and unmistakable error and 
thus reversal of that decision is not warranted.

The veteran contends that because he did not receive 
notification of the 1955 denial, it should not be considered 
final.  This argument fails because the evidence of record 
shows that the RO mailed the notification letter to the 
veteran at the address which he had provided to them just one 
month prior to the decision.  There is no indication that the 
veteran corresponded with the RO at all after filing his 
initial claim and no indication that he provided a new 
address, or indeed provided the post office with a forwarding 
address.  

The requirements of the law regarding notification at that 
time provided that, "The claimant will ... be informed by the 
[rating] board of the decision reached and the reason 
therefor."  VA REGULATIONS AND PROCEDURES § 1007, effective 
10/28/1954 - 5/11/1990.  This is a general provision which 
does not contemplate the RO's inability to contact a 
claimant.  However, there is certainly nothing contained in 
this regulation which could be interpreted as having the 
effect of vitiating the finality of a decision in a situation 
such as this one, where the notification attempt was 
unsuccessful due to the veteran's own failure to apprise the 
RO of his current address.  


1960 Decision

After having submitted his original application for 
compensation in November 1955, the veteran's next contact 
with the RO was in the form of a letter written by his wife 
in October 1959.  In her letter, she requested copies of the 
veteran's service records.  In November 1959 the veteran 
submitted an application for entitlement to outpatient 
medical treatment, which was subsequently denied due to his 
nonservice-connected status.




In a March 1960 letter, the veteran's accredited 
representative, the American Legion, requested that the RO 
obtain a report of X-rays and/or a gastrointestinal series 
conducted in November 1953 from the University of Kansas 
Medical Center in Kansas City.  The RO duly sent a letter to 
that institution later in March 1960.  In April 1960, the 
Medical Center responded and indicated that the X-ray films 
had been destroyed after five years, but that their records 
reflected that the veteran had undergone examination in June 
1953 with the following findings:

Fluoroscopic examination of the chest and 
heart does not show pathology.  The 
stomach is normally active.  There is 
moderate hypertrophy of rugal folds.  No 
ulcer is seen.  The duodenal bulb 
presents a marked deformity 
characteristic of the deformity of a 
chronic ulcer.  I am unable to 
demonstrate a crater.  This deformity may 
be entirely due to scarring from an old 
ulcer.  There is no question but what 
this patient has had considerable trouble 
with his duodenal bulb in the nature of a 
chronic ulcer.  The stomach emptied 
normally during the period of 
observation.

The RO prepared a "confirmed rating decision" in April 
1960.  The decision reflects merely that new evidence 
consisting of the report from the University of Kansas 
Medical Center had been received, and that the report showed 
the existence of an ulcer deformity prior to the veteran's 
entry onto service.  By letter dated the same month, the RO 
notified the veteran that his claim, including the newly-
received X-ray report, had been carefully reviewed, and that 
no change was warranted in the previous determination.  The 
letter also informed the veteran of his right to appeal and 
the time limits for filing an appeal, if he wished to do so.

The VA regulations governing service connection generally and 
the presumption of soundness and aggravation specifically 
underwent no substantive changes between the original denial 
in 1955 and the promulgation of the April 1960 confirmed 
decision.  Thus, the regulatory provisions set forth above 
were applicable in 1960 as well as 1955.

Following a review of the evidence of record in April 1960 in 
light of the regulations in effect at the time, the RO's 
confirmed denial of the veteran's claim was in accordance 
with the governing regulations.  Furthermore, the RO properly 
considered all the facts of record at the time in light of 
the governing law and regulations.  The new evidence did not 
change the RO's previous conclusion that the veteran's ulcer 
disease had pre-existed service.  The new evidence included a 
statement that the medical findings could not "demonstrate a 
crater." But the new evidence also included a statement that 
the veteran had "had considerable trouble with his duodenal 
bulb in the nature of a chronic ulcer" prior to his entry 
into service.  As the newly-received evidence reflected only 
the condition of the veteran's stomach and duodenum in June 
1953, it had no bearing upon the issue of whether aggravation 
of the ulcer disease occurred during the veteran's period of 
service.  Thus, the 1960 decision cannot be said to have been 
tainted by clear and unmistakable error.


1963 Decision

The veteran again attempted to reopen his claim for service 
connection in January 1963.  In a letter to the RO, he noted 
that he had been treated for ulcers during service in March 
and April 1954.  He requested that the RO obtain copies of X-
rays taken in October 1953 at the University of Kansas "as 
proof that I did not have the stomach ulcers prior to my 
induction" into service.  He also requested that the RO 
obtain records from his current treating physician as proof 
of his current condition.  

The RO again contacted the University of Kansas, and received 
a duplicate copy of the June 1953 X-ray report which is 
reported above.  The RO also contacted the veteran's private 
physician, who provided a report reflecting treatment in 1962 
for gastritis.  According to the private physician's report, 
in conjunction with medical treatment in 1962, the veteran 
reported a history of having had ulcers since age 15.  



Based upon this evidence, the RO prepared another confirmed 
rating decision in February 1963.  Review of the decision 
shows that the RO noted the June 1953 X-ray report had been 
previously considered and concluded that the statement from 
the veteran's private physician confirmed that the veteran's 
ulcer disease had preexisted service and was not aggravated 
thereby.

The VA regulations governing service connection were 
consolidated into the Code of Federal Regulations in 1961.  
The guidelines for adjudicating questions of aggravation were 
not substantively altered.  However, for purposes of clarity, 
it is important to set forth the exact standard which was 
applicable in 1963:

A preexisting injury or disease will be 
considered to have been aggravated by 
active military, naval, or air service, 
where there is an increase in disability 
during such service, unless there is a 
specific finding that the increase in 
disability is due to the natural progress 
of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is 
required to rebut the presumption of 
aggravation where the preservice 
disability underwent an increase in 
severity during service.  This includes 
medical facts and principles which may be 
considered to determine whether the 
increase is due to the natural progress 
of the condition.  Aggravation may not be 
conceded where the disability underwent 
no increase in severity during service on 
the basis of all the evidence of record 
pertaining to the manifestations of the 
disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306 
(1963).

Again, the Board concludes that the RO's confirmed denial of 
the veteran's claim was in accordance with the governing 
regulations.  The newly-submitted evidence consisted of the 
veteran's own contentions and the private physician's letter.  
The veteran's contentions that he had not had any ulcer 
problems were essentially duplicative of his previously-
considered contentions, and additionally, were contradicted 
by the medical evidence of record.  The private physician's 
statement can hardly be said to support the veteran's claim, 
as it included the veteran's own history of having had ulcers 
since he was 15.  Nothing in the letter goes to support the 
theory that the veteran's ulcer disease was aggravated during 
service.  

In summary, the Board finds that the RO considered the facts 
of record accurately and completely, and applied the correct 
laws and regulations in the adjudications of the veteran's 
claim in November 1955, April 1960, and February 1963.  
Because it has not been shown that incorrect facts were 
before the RO at these points in time, or that the law and 
regulations in effect at each time were incorrectly applied, 
there is no basis for a finding of clear and unmistakable 
error in any of these three decisions.


Earlier effective date claim

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits, or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.400.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the date of receipt of the claim.  
38 C.F.R. §§ 3.1(r), 3.400.  The effective date of an award 
based upon the receipt of new and material evidence received 
after a final disallowance is the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q).

In this case, following his discharge from service, the 
veteran submitted multiple applications for service 
connection for ulcer disease.  All his claims were denied 
until February 1997, when an RO hearing officer granted 
service connection for a duodenal ulcer with a hiatal hernia.  
In implementing the grant, the hearing officer assigned an 
effective date of February 22, 1993, reflecting the date "he 
[the veteran] reopened his claim on 2-22-93."  




The veteran contends that an earlier date is warranted.  
Absent a finding of error in a previous final RO decision, 
which has been analyzed above, the assignment of an earlier 
effective date could only be supported upon a successful 
application of the laws and regulations pertaining to 
effective dates.  As set forth above, under these provisions, 
benefits are generally awarded based on the date of receipt 
of the claim, and the effective date of an award based upon 
the receipt of new and material evidence received after a 
final disallowance is the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q).

Subsequent to the February 1963 denial of service connection 
for a duodenal ulcer, the veteran submitted a notice of 
disagreement in March 1963, indicating his desire to appeal 
the decision.  The RO issued a statement of the case in April 
1963, accompanied by a letter informing him how to perfect an 
appeal to the Board and of the time limit for doing so.  A 
substantive appeal form was included.  No correspondence of 
any kind was received from the veteran within the appeal 
period and the decision thus became final.  38 U.S.C.A. 
§ 7105 (formerly 38 U.S.C.A. § 4005); 38 C.F.R. § 19.2 (1964) 
(effective January 1, 1963).  

In March 1967, the veteran's wife wrote a letter to President 
Johnson, in which she expressed her dissatisfaction with the 
veterans' benefits system in general, and specifically with 
the fact that the veteran had not been provided with free 
medical care.  This letter was forwarded to the VA and was 
incorporated into the veteran's claims file in April 1967.  A 
second letter from the veteran's wife was incorporated into 
the veteran's claims file later in April 1967.  In this 
letter, she related that the veteran could not work and that 
they had lost their home through foreclosure.  

An RO employee replied in a letter addressed to the veteran 
in May 1967.  This letter informed the veteran that "the 
time allotted for your appeal to our decision denying your 
service connection for duodenal ulcers has expired; however, 
you may file a claim for pension."  Additional information 
regarding the procedures for filing a pension claim and the 
type of evidence necessary to support the claim was provided, 
as well.  Subsequently in May 1967, the veteran mailed a 
letter to the RO in which he requested copies of his medical 
records and separation papers.  

Because nothing in these letters could reasonably be 
construed as an attempt to reopen the previously-denied claim 
for service connection for ulcer disease, these letters 
cannot be considered to represent a formal or informal claim 
for that benefit.  The only correspondence from the veteran 
himself in 1967 consists of a request for copies of his 
records which were on file with the VA.  He did not mention 
service connection or his ulcer, or in any way reference the 
previously-denied claims.  Most importantly, these letters 
did not identify a particular benefit sought by either the 
veteran or his wife, and did not indicate an intention to 
file a claim for any available benefit.  

No further communication or correspondence was received from 
the veteran until November 28, 1990, when he filed a VA Form 
21-526, Veteran's Application for Compensation or Pension.  
On the form, he indicated that one of the conditions for 
which he was claiming benefits was "ulcer."  The RO processed 
the claim as one for nonservice connected pension benefits, 
but no action was taken on a claim for service connection for 
disability resulting from ulcer disease.

In April 1991, the veteran submitted the following letter: 

I wish to reopen my claim for service 
connection of duodenum ulcer.  I have 
been previously denied, however, I have 
enclosed copies of my induction and 
discharge physicals.  I contend that my 
ulcer condition was NOT preexisting but 
rather had its onset after my induction.  
[emphasis in original]

The RO responded in May 1991 with this letter:

The copies of your service records that 
were submitted with your letter of April 
5, 1991 are duplicates of those that are 
in file.  This information was previously 
considered at the time of our denial of 
service connection for ulcer condition in 
1955.  This is not ... new evidence and is 
insufficient to reopen your claim.  In 
order for us to consider a reopened 
claim, we need new and material evidence.

The RO's letter of May 1991 included no references to the 
procedures for obtaining review of the RO's denial of the 
request to re-open the claim.

In September 1992, the veteran wrote the following:

I filed a claim for service connection 
for an ulcer in 4/91.  I was given an NSC 
[nonservice-connected] pension but no 
notice of my claim for service 
connection?  If service connection was 
denied, please consider this a formal 
notice of disagreement.  In either case 
please advise me of the status of my 1991 
claim for service connection.

The RO responded in October 1992 as follows:

Our letter of May 17, 1991, informed you 
that the copies of your service records 
submitted with your letter of April 5, 
1991, were duplicates of those that were 
in file.  We informed you that 
information was previously considered at 
the time of our denial of service 
connection for your ulcer condition in 
1955.  It was not new evidence and was 
insufficient to reopen your claim.  In 
order to be considered a reopened claim, 
we need new and material evidence.  If 
you have such evidence, you may submit it 
to this office.

In October 1992, the veteran again requested copies of his 
service medical records and reiterated his belief that, "I 
maintain there is absolutely no medical evidence showing I 
had an ulcer condition prior to entry on active duty."  In 
November 1992, the veteran's accredited representative 
requested a copy of the letter informing the veteran of the 
denial of his claim in 1955.  The RO provided this copy in 
January 1993.

In February 1993, the veteran again corresponded with the RO 
about his claim for service connection for ulcer disease.  In 
the letter, he identified VA medical records dated in 1955 
and 1966 which he believed would be relevant to his claim, 
and he requested VA assistance in obtaining copies of these 
records.  It is this letter which the RO has considered the 
date of receipt of the new claim for purposes of assigning 
the effective date under 38 C.F.R. § 3.400(q).  

As noted above, the veteran now contends that the September 
1992 communication may be viewed as an informal claim for 
service connection and that it is this letter which the RO 
should have considered as the date of receipt of the new 
claim for purposes of assigning the effective date under 
38 C.F.R. § 3.400(q).  

The pertinent requirements for an informal claim as defined 
by regulation have remained the same throughout the time 
frame at issue.  An informal claim is defined as any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.  Because the veteran's claim had been previously 
denied, this regulation does not govern the situation 
outright, but must be viewed in the context of the 
overarching provisions of 38 U.S.C.A. § 5103, set forth 
above.



Upon receipt of the veteran's September 1992 letter, it is 
apparent that the RO did not view it as an informal claim.  
Rather, the RO took prompt action and responded to the 
veteran's letter with the October 1992 notification that he 
needed to submit new and material evidence.  The RO's 
response was appropriate.  The veteran's letter of  September 
1992 indicated that the veteran intended to accomplish two 
things: first, he wanted to obtain information about his 
claim of April 1991; and second, he wanted to file a notice 
of disagreement if a denial had been issued in response to 
his claim of April 1991.  Nothing in the letter of September 
1992 indicated that the veteran wanted to file a new claim if 
the claim of April 1991 had been denied; he only indicated 
that he wanted to follow through on the April 1991 claim.  
Because the letter of September 1992 did not indicate that 
the veteran wanted to file a new claim, the letter cannot be 
accepted as an informal claim.

Although the veteran's letter of September 1992 was not an 
informal claim, the record includes a claim dated earlier 
than September 1992.  On November 28, 1990, the veteran 
submitted a VA Form 21-526 on which he clearly stated that he 
intended to claim benefits for disability resulting from 
ulcer disease.  Despite the fact that the form is appropriate 
for claims for both service-connected and nonservice-
connected disabilities, the RO processed that claim only as a 
nonservice-connected disability pension claim.  Thus, the 
claim filed by the veteran on November 28, 1990, remained 
open.  The veteran again asked the RO to re-open his claim in 
April 1991, and the RO denied the claim, but, in denying 
April 1991 claim, the RO failed to provide the veteran with 
an explanation of the procedures for seeking review of the 
denial, as is required under the provisions of 38 U.S.C.A. 
§ 5104(a) (West 1991 & Supp 2001).   As a result neither the 
veteran's claim of  November 1990 nor his claim of April 1991 
resulted in a final denial.  Accordingly, the last final 
denial of the veteran's claim was the 1963 denial, and the 
earliest date of claim after 1963 is November 28, 1990.  
Under these circumstances, the correct effective date for the 
grant of service connection for duodenal ulcer with hiatal 
hernia is November 28, 1990.


ORDER

The rating decisions of November 1955, April 1960, and 
February 1963 did not involve clear and unmistakable error.  
They remain final.

An effective date of November 28, 1990, for the grant of 
service connection for duodenal ulcer with hiatal hernia is 
granted.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

	
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



